ORDER
PER CURIAM.
Steven Lynn Dane (Father) appeals from the trial court’s judgment dismissing his Petition for Declaration of Non-Existence of Father-Child Relationship.
"The law is settled that father is collaterally estopped from denying his paternity of the child[] because the issue of paternity was established by the decree of dissolution which is now final.” Love v. Love, 809 S.W.2d 481, 481 (MoApp. E.D.1991). We find Love dispositive of this appeal.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An opinion would have no prece-dential value. We affirm pursuant to Rule 84.16(b).